                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 3/13/2020
 -------------------------------------------------------------- X
 GERGELY CSIKOS,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   18-CV-9598 (VEC)
                                                                :
 S.M. CONSTRUCTION & CONTRACTING,                               :       ORDER
 INCORPORATED, AND                                              :
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
                                              Defendants. :
                                                                :
 -------------------------------------------------------------- X
 230 PARK SOUTH APARTMENTS,                                     :
                                                                :
         Cross-Claimant and Third-Party Plaintiff, :
                                                                :
                            -against-                           :
                                                                :
 S.M. CONSTRUCTION & CONTRACTING,                               :
 INCORPORATED,                                                  :
                                                                :
                                       Cross-Defendant, ;
                                                                :
 REMODEL ART CORP. AND ALIN                                     :
 VADANUTA,                                                      :
                                                                :
                                Third-Party Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a pretrial conference in this matter is scheduled for April 10, 2020 at 10:00

a.m.;

        IT IS HEREBY ORDERED THAT: Due to ongoing concerns regarding the COVID-19

pandemic, the conference scheduled for April 10, 2020 is adjourned to April 24, 2020 at 10:00

a.m. The parties’ joint submissions are due by April 16, 2020.
SO ORDERED.
                           ________________________
Date: March 13, 2020          VALERIE CAPRONI
      New York, New York    United States District Judge
